In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-0037V
                                       Filed: June 9, 2015
                                           Unpublished

****************************
PATRICIA LYNNE SPILMAN,                    *
                                           *
                     Petitioner,           *      Ruling on Entitlement; Concession;
      v.                                   *      Diphtheria, Tetanus, acellular Pertussis
                                           *      Vaccine (“DTaP”) Shoulder Injury
SECRETARY OF HEALTH                        *      Related to Vaccine Administration
AND HUMAN SERVICES,                        *      (“SIRVA”); Special Processing Unit
                                           *      (“SPU”)
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Esq., Muller Brazil, LLP, Philadelphia, PA, for petitioner.
Michael Milmoe, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

        On January 12, 2015, Patricia Lynne Spilman filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 [the “Vaccine Act” or “Program”]. Petitioner alleges that she suffered shoulder
injuries which were caused in fact by the tetanus vaccine she received on April 6, 2015.
Petition at 1. Petitioner also alleges that her “[t]he symptoms from these shoulder
injuries continue to the present time.” Id., ¶ 10. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On June 8, 2015, respondent filed her Rule 4(c) report in which she concedes
that compensation should be awarded. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent “agrees that petitioner’s SIRVA was more likely than not
caused by the April 6, 2014, DTaP vaccination.” Id. at 4. Furthermore, respondent

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
agrees that petitioner’s injury lasted for more than six months and “petitioner has
satisfied all legal prerequisites for compensation under the Act.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master




                                            2